Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, Species B, and Subspecies B3 in the reply filed on 25 October 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. 
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species A, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0200917 A1 (“Cui”).
Considering claims 1-7 and 15, Cui discloses an OLED display having a substrate 30 placed upon and over an OLED stack 20, wherein peripheral portions of the encapsulation 30 further directly contacts a substrate 10 (Cui ¶ 0055-0068).  As the claim does not quantitatively specify how flexible the substrate should be, the substrate 10 reads on the claimed first flexible film.  Cui discloses that inorganic barrier layers 21 and 24 envelops an organic thin film layer 23, wherein both barrier layers have respective peripheral portions and that directly abut (id. ¶ 0058-0068 and Fig. 2E, reproduced infra).  It is abundantly clear that this configuration reads on the configurations of claims 1-6, for this configuration is highly reminiscent of that of Figs. 9 of the instant application.  

    PNG
    media_image1.png
    247
    297
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2019/0081278 A1 (“Wittmann”).
Considering claims 1-7, Wittmann discloses a multilayered encapsulation 30 placed upon and over an OLED stack 20, wherein peripheral portions of the encapsulation 30 further directly contacts a substrate 10 (Wittmann ¶ 0050-0052 and Figs. 1 and 4B).  Wittmann is analogous, as it is from the same field of endeavor as that of the instant application (barrier structures for optoelectronic component).  Given that Wittmann states that the entire optoelectronic component should be flexible (id. ¶ 0014), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have made the substrate 10 flexible.  In a particular embodiment, Wittmann discloses an encapsulation having a planarization layer 32 completely enclosed by opposing inorganic barrier layers 31, wherein both barrier layers have respective peripheral portions and that directly abut (id. ¶ 0059-0061 and Fig 4b, reproduced infra).  It is abundantly clear that this configuration reads on the configurations of claims 1-7, for this configuration is highly reminiscent of that of Figs. 9 of the instant application.  Wittmann thus renders obvious claim 1-7.

    PNG
    media_image2.png
    324
    363
    media_image2.png
    Greyscale

Considering claim 11, given that layer 32 is made of a SiON material (id. ¶ 0055), and given that a nitride or an oxide of silicon is stated by the instant application as the material for forming the buffer layer, the upper planarization layer 32 reads on the claimed buffer layer.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Both the embodiments of Figs. 3 and 5 of U.S. 2014/0049825 A1 and the embodiment of Fig. 2 of WO 2019/205600 A1 (with reference made to its counterpart English-language publication U.S. 2021/0367201 A1) anticipate claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781